DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 21 is objected to because of the following informalities: Claim 21 recites “the indicator” but should recite “an indicator” in order to have correct antecedent basis. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US PGPub 2014/0285135, cited on the IDS dated 01/17/2019) and further in view of Wen et al. (CN 202455140, see also EPO machine generated English translation provided with the Office Action dated 02/02/2021) and Lorenz et al. (DE 10-2014-214313, see also EPO machine generated English translation provided with the Office Action dated 02/02/2021).
Regarding Claim 12, Ji discloses in Fig. 1 an internal battery heating system (100) (Abstract) comprising a heating circuit comprising: an electrical conversion device (140) switchably connected to a first battery module (110) via a first switch (122) ([0026], wherein the heating circuit is the circuit that connects the electrical conversion device 140 to the first battery module 110). 

Moreover, Ji discloses a desire for a battery pack comprising the battery modules (110, 120) to achieve a high capacity ([0024], i.e. minimize loss of capacity). 
Ji does not disclose in Fig. 1 wherein the additional battery module (120) includes a plurality of additional battery modules. 
However, Ji discloses wherein the number of battery modules is not particularly limited and further discloses a plurality of additional battery modules may be used ([0022]).
It would have been obvious to one of ordinary skill in the art to utilize a plurality of additional battery modules as the additional battery module, wherein each battery module has a corresponding switch, electrical conversion device, and temperature sensor, as disclosed by Ji, with reasonable expectation that such would successfully achieve a high capacity while producing the internal battery heating system desired by Ji.
Thus, modified Ji discloses a plurality of additional battery modules (120, [0022]) each electrically coupled with the heating circuit via one of the plurality of the additional switches (124) respectively ([0026], wherein the heating circuit is the circuit that connects the electrical conversion device 140 to the first battery module 110).

Wen teaches a device that uses small-capacity battery modules in parallel to realize a large-capacity battery pack ([0008]). Since each battery module is connected in parallel, it can still continue to function when a single battery module fails ([0008]). 
It would have been obvious to one of ordinary skill in the art to arrange the plurality of additional battery modules of modified Ji in a parallel configuration, as taught by Wen, in order to electrically couple the plurality of additional battery modules with the heating circuit of modified Ji while producing a battery pack having high capacity, as desired by modified Ji, in addition to ensuring that the battery modules can still continue to function when a single battery module fails.
Modified Ji further discloses in Fig. 1 of Ji a controller (130 of Ji) electrically and communicatively coupled with the heating circuit (Fig. 1, [0026] of Ji), wherein the controller (130 of Ji) is adapted to instruct the electrical conversion device (140, [0036] of Ji, wherein such is a DC-DC converter) to alternatively raise and lower a current from the first battery module (110 of Ji) ([0026] of Ji, wherein pulsing a current comprises changing, i.e. raising and lowering, the magnitude of the current).



The Examiner notes that current is directly proportional to voltage, as demonstrated by Ohm’s Law.
Lorenz teaches in Fig. 1 an internal battery heating system (10) that improves the heating process of a plurality of battery modules, thereby extending the service life of the battery modules ([0011]). 
Specifically, Lorenz teaches a first battery module (100, [0030]) electrically coupled to a plurality of additional battery modules (200, see a plurality of additional battery modules 215, [0031]) and a controller (300, [0037]) adapted to instruct an electrical conversion device (310, [0039], [0042], wherein such is a DC-DC converter) coupled to the first battery module (100, [0030]) and the plurality of additional battery modules (200, [0031]) to alternatively raise and lower a current from the first battery module (100, [0030]) for alternatively charging and discharging the plurality of additional battery modules (200, [0031]) ([0032]-[0036]).
Lorenz further teaches wherein electrical conversion device (310, [0039], [0042]) can alternatively raise and lower a current or a voltage for alternatively charging and discharging the plurality of additional battery modules in order to successfully heat the battery modules ([0021], [0032]-[0036]).
Thus, it would have been obvious to one of ordinary skill in the art to adapt the controller to instruct the electrical conversion device to alternatively raise and lower a voltage from the first battery module, as taught by Lorenz, as such is a known configuration in the art, 
Modified Ji further discloses in Fig. 1 of Ji wherein each of the plurality of additional battery modules (120, [0022] of Ji) is electrically coupled with the heating circuit via a respective one of a plurality of additional switches (124, [0022] of Ji) under control of the controller (130 of Ji).
However, modified Ji does not explicitly disclose wherein the controller is adapted to command the first switch and the plurality of additional switches for selectively preheating at least one of the plurality of additional battery modules.
Modified Ji discloses the wherein the controller (130 of Ji) is adapted to command the first switch (122 of Ji) and the plurality of additional switches (124, [0022] of Ji) ([0026] of Ji). 
Modified Ji further discloses selectively preheating an additional battery module (120, [0022] of Ji) when the additional battery module (120, [0022] of Ji) is below a predetermined temperature in order to heat the additional battery module to an operating temperature ([0022], [0027] of Ji).
Thus, it would have been obvious to one of ordinary skill in the art to adapt the controller of modified Ji to command the first switch and the plurality of additional switches for selectively preheating at least one of the plurality of additional battery modules of modified Ji, such as when one or of more of the plurality of additional battery modules is below a predetermined temperature, in order to heat at least one of the plurality of additional battery modules to an operating temperature, as desired by modified Ji. 
Claim 21, modified Ji discloses all of the limitations as set forth above. Modified Ji further discloses wherein an indicator (134 of Ji) configured to indicate when each of the plurality of additional battery modules (120, [0022] of Ji) has been heated to a predetermined temperature ([0027], [0034], wherein temperature sensor 134 determines when the additional battery module 120 has been heated to predetermined temperature T1, T2 and therefore functions as an indicator).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US PGPub 2014/0285135, cited on the IDS dated 01/17/2019) and further in view of Wen et al. (CN 202455140, see also EPO machine generated English translation provided with the Office Action dated 02/02/2021) and Lorenz et al. (DE 10-2014-214313, see also EPO machine generated English translation provided with the Office Action dated 02/02/2021), as applied to Claim 12 above, with evidence provided by Wikipedia (see NPL provided with this Office Action).
Regarding Claim 13, modified Ji discloses all of the limitations as set forth above. Modified Ji further discloses wherein the electrical conversion device (140 of Ji) is a DC-DC converter ([0026] of Ji).
However, modified Ji does not disclose wherein the DC-DC converter is specifically a buck-boost DC-DC converter.
Wikipedia teaches wherein a buck-boost converter is a type of DC-DC converter that has an output voltage magnitude that is either greater than or less than the input voltage magnitude (P1, first para).
.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US PGPub 2014/0285135, cited on the IDS dated 01/17/2019) and further in view of Wen et al. (CN 202455140, see also EPO machine generated English translation provided with the Office Action dated 02/02/2021) and Lorenz et al. (DE 10-2014-214313, see also EPO machine generated English translation provided with the Office Action dated 02/02/2021), as applied to Claim 12 above, and further in view of Totterman et al. (US PGPub 2012/0169126).
Regarding Claim 13, modified Ji discloses all of the limitations as set forth above. Assuming for the sake of argument that the DC-DC converter (140, [0026] of Ji) of modified Ji is not a buck-boost DC-DC converter, the following rejection is relied upon.
Modified Ji further discloses wherein the electrical conversion device (140 of Ji) is a DC-DC converter ([0026] of Ji).
However, modified Ji does not disclose wherein the DC-DC converter is specifically a buck-boost DC-DC converter.
Totterman teaches wherein a buck-boost DC-DC converter is particularly well suited for application where multiple DC-DC converters are connected in parallel to a common battery (Abstract).
It would have been obvious to one of ordinary skill in the art to utilize a buck-boost DC-DC converter as the DC-DC converter of modified Ji, as taught by Totterman, as such is known in the art to be particularly well suited for application where multiple DC-DC converters are . 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US PGPub 2014/0285135, cited on the IDS dated 01/17/2019) and further in view of Wen et al. (CN 202455140, see also EPO machine generated English translation provided with the Office Action dated 02/02/2021) and Lorenz et al. (DE 10-2014-214313, see also EPO machine generated English translation provided with the Office Action dated 02/02/2021), as applied to Claim 12 above, and further in view of Almquist et al. (US PGPub 2012/0249284).
Regarding Claim 15, modified Ji discloses all of the limitations as set forth above. Modified Ji further discloses a plurality of temperature sensors (134, [0022] of Ji) communicatively coupled with the controller (130) for monitoring the temperature of the plurality of additional battery modules (120, [0022] of Ji), wherein the controller (130 of Ji) is adapted to command coordinated switching of the first switch (122 of Ji) and the plurality of additional switches (124, [0022] of Ji) based on the temperatures of the first battery modules (110 of Ji) and the plurality of additional battery modules (120, [0022] of Ji) ([0025]-[0026]).
Modified Ji discloses alternatively raising and lowering a voltage from the first battery module (110 of Ji) for alternatively charging and discharging the plurality of additional battery modules (120 of Ji) ([0021], [0032]-[0034] of Lorenz) and further discloses wherein the controller (130 of Ji) is adapted to command coordinated switching of the first switch (112 of Ji) and the plurality of second switches based on a measured parameter of the first battery 
Modified Ji further discloses in the teachings of Lorenz wherein sensors can be utilized for acquiring measured values in order to monitor the heating process of the battery module and additional plurality of modules, thereby controlling the internal heating system more precisely ([0021]).
However, modified Ji does not disclose a plurality of voltage sensors communicatively coupled with the controller for monitoring the voltage of the plurality of additional battery modules, wherein the controller is adapted to command coordinated switching of the first switch and the plurality of additional switches based on voltages of the first battery module and the plurality of additional battery modules. 
Almquist teaches wherein a voltage sensor (322) can be used to monitor the voltage of a battery module ([0032]). Almquist further teaches wherein the voltage sensor (322) is in electrical communication with a controller (340) and wherein the voltage measurement from the voltage sensor (322) can be used to control heating the battery module ([0038]-[0039]).
It would have been obvious to one of ordinary skill in the art to utilize a plurality of voltage sensors in the internal battery heating system of modified Ji, wherein such are communicatively coupled with the controller for monitoring the voltage of the plurality of additional battery modules, as taught by Almquist, and upon implementation adapt the controller of modified Ji to command coordinated switching of the first switch and the plurality of additional switches based on voltages of the first battery module and the plurality of additional battery modules, in order to alternatively raise and lower a voltage from the first . 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US PGPub 2014/0285135, cited on the IDS dated 01/17/2019) and further in view of Wen et al. (CN 202455140, see also EPO machine generated English translation provided with the Office Action dated 02/02/2021) and Lorenz et al. (DE 10-2014-214313, see also EPO machine generated English translation provided with the Office Action dated 02/02/2021), as applied to Claim 12 above, and further in view of Mullersman et al. (US Patent No. 4,379,816).
Regarding Claim 21, modified Ji discloses all of the limitations as set forth above. Assuming for the sake of argument that the temperature sensor (134 of Ji) of modified Ji does not read on an indicator, the following rejection is relied upon.
Modified Ji further discloses wherein the plurality of additional battery modules (120, [0022] of Ji) are heated to a predetermined temperature ([0022] of Ji) and further discloses a desire to indicate when each of the plurality of additional battery modules has been heated to a predetermined temperature ([0027], [0034], wherein temperature sensor 134 determines when the additional battery module 120 has been heated to predetermined temperature T1, T2).

Mullersman teaches an indicator for use in a battery (Abstract). Specifically, Mullersman teaches wherein the indicator is heat sensitive and is adapted to change a perceivable characteristic in response to a ride in temperature of the battery (Abstract).
It would have been obvious to one of ordinary skill in the art to utilize an indicator, as taught by Mullersman, as such is a known configuration in the art, wherein the skilled artisan would have reasonable expectation that such would successfully indicate when each of the plurality of additional battery modules has been heated to a predetermined temperature, as desired by modified Ji.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US PGPub 2014/0285135, cited on the IDS dated 01/17/2019) and further in view of Wen et al. (CN 202455140, see also EPO machine generated English translation provided with the Office Action dated 02/02/2021) and Lorenz et al. (DE 10-2014-214313, see also EPO machine generated English translation provided with the Office Action dated 02/02/2021), as applied to Claim 12 above, and further in view of Ono (US PGPub 2017/0155255).
Regarding Claim 22, modified Ji discloses all of the limitations as set forth above. Modified Ji discloses wherein the first battery module (110 of Ji) and the plurality of additional battery modules (120, [0022] of Ji) are arranged in a parallel configuration ([0008] of Wen. 
Modified Ji further discloses wherein each of the plurality of additional switches (134 of Ji) switchably connects to a respective one of the plurality of additional battery modules (120, 
Moreover, modified Ji discloses wherein the at least one of the plurality of additional battery modules (120, [0022] of Ji) is preheated and then used to operate an external load ([0022] of Ji) and further discloses wherein the first battery module (110 of Ji) and the plurality of additional battery modules (120, [0022] of Ji) can be used to power numerous devices ([0020] of Ji) and therefore modified Ji discloses a desire for battery modules (110, 120, [0022] of Ji) to provide electrical power.
Thus, modified Ji suggests wherein the internal battery heating system comprising an external power terminal (external load), wherein each of the plurality of additional switches (134 of Ji) switchably connects a respective one of the plurality of additional battery modules (120, [0022] of Ji) with the electrical power terminal (external load) such that each of the plurality of additional battery modules is independently heated or independently coupled to the electrical power terminal (external load) for providing electrical power ([0022], [0026] of Ji).
However, the Examiner notes that modified Ji does not explicitly disclose an external power terminal, wherein each of the plurality of additional switches switchably connects a respective one of the plurality of additional battery modules with the electrical power terminal such that each of the plurality of additional battery modules is independently heated or independently coupled to the electrical power terminal for providing electrical power.
Ono teaches in Fig. 1 a system comprising a first battery module (1a) and an additional battery module (1b) being arranged in a parallel configuration ([0012]). Specifically, Ono teaches wherein the first and additional battery modules (1a, 1b) are independently coupled to 
It would have been obvious to one of ordinary skill in the art to utilize an external power terminal in the internal battery heating system of modified Ji, such that each of the plurality of additional switches of modified Ji switchably connects a respective one of the plurality of additional battery modules with the electrical power terminal, as taught by Ono, as such as a known configuration in the art for connecting battery modules to an external terminal, wherein the skilled artisan would have reasonable expectation that such would successfully independently heat each of the plurality of additional battery modules, as disclosed by modified Ji, or couple each of the plurality of additional battery modules to the electrical power terminal for providing electrical power, as taught by Ono and as desired by modified Ji in order to power a device.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US PGPub 2014/0285135, cited on the IDS dated 01/17/2019) and further in view of Wen et al. (CN 202455140, see also EPO machine generated English translation provided with the Office Action dated 02/02/2021) and Lorenz et al. (DE 10-2014-214313, see also EPO machine generated English translation provided with the Office Action dated 02/02/2021), as applied to Claim 12 above, and further in view of Beuning et al. (US PGPub 2015/0108114).
Regarding Claim 23, modified Ji discloses all of the limitations as set forth above. However, modified Ji dos not disclose wherein a control circuit comprising a timer configured for activating the internal battery heating system for a duration; an enable switch that enables 
Beuning teaches in Fig. 2 an internal battery heating system (201) configured to heat a battery (203) to a predetermined temperature ([0007]).
Specifically, Beuning teaches wherein the internal battery heating system (201) comprises a control circuit comprising a timer (204) configured for activating the internal battery heating system (201) for a duration in order to prevent accidental draining of the battery (203) by lengthy heating of the battery (203) ([0031]). 
It would have been obvious to one of ordinary skill in the art to implement a timer in the control circuit of modified Ji configured for activating the internal battery heating system of modified Ji for a duration, as taught by Beuning, in order to prevent accidental draining of the first battery by lengthy heating of the plurality of additional battery modules of modified Ji.
Beuning further teaches in Fig. 2 wherein the control circuit comprises an enable switch (202) that enables a user to activate the internal battery heating system ([0031]).
It would have been obvious to one of ordinary skill in the art to implement an enable switch in the control circuit of modified Ji, as taught by Beuning, as such is a known configuration in the art that enables a user to activate the internal battery heating system.
Moreover, Beuning teaches in Fig. 2 an indicator (206) that provides an indication when the internal battery heating system is active ([0033]).
It would have been obvious to one of ordinary skill in the art to implement an indicator in the control circuit of modified Ji, as taught by Beuning, as such is a known configuration in the art that provides an indication when the internal battery heating system is active.
Response to Arguments
Applicant's arguments filed April 30, 2021 have been fully considered but they are not persuasive. 
Regarding amended Claim 12, the Applicant argues that the cited prior art does not disclose, teach, or suggest “a plurality of additional battery modules each electrically coupled with the heating circuit via one of a plurality of additional switches, respectively” with enables the controller “to command the first switch of the plurality of additional switches for selectively preheating at least one of the plurality of additional battery modules”.
The Applicant further argues that one of ordinary skill in the art would not have found it obvious to modify the battery system of Ji with a parallel battery configuration, as taught by Wen, for raising the temperature of a plurality of batteries, as taught by Lorenz. Instead, one of ordinary skill in the art would expect that connecting a plurality of cold-soaked batteries in parallel for heating from a battery with an elevated voltage would fail because the plurality of batteries would be expected to drain the battery having the elevated voltage below a lower discharge limit before simultaneously raising the temperature of the plurality of batteries in parallel above a minimum operating temperature.
The Applicant argues in contrast, as shown in Figs. 5-6 and [0038]-[0040], by selectively preheating at least one battery module via the switches, the proposed arrangement of the prior art is avoided so that a plurality of battery modules are not simultaneously draining the charge of the battery having the elevated voltage.
The Examiner respectfully disagrees and notes that the Applicant has not provided any evidence or reason why the skilled artisan would expect that the plurality of batteries of the 
Thus, the arguments are not found to be persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        August 4, 2021

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
August 12, 2021